                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AUSTINN ANTHONY PETERS, et al.,                      Case No. 19-cv-00730-KAW
                                   8                     Plaintiffs,
                                                                                              ORDER GRANTING PETITION FOR
                                   9              v.                                          APPOINTMENT OF GUARDIAN AD
                                                                                              LITEM; DENYING APPLICATION TO
                                  10     SIERRA PLUMAS JOINT UNIFIED                          PROCEED IN PAUPERIS
                                         SCHOOL DISTRICT, et al.,
                                  11                                                          Re: Dkt. Nos. 5, 7
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On February 9, 2019, Plaintiffs Austinn Anthony Peters and Kalika Nicole Peters filed the

                                  14   instant suit against Defendants. (Compl., Dkt. No. 1.) Plaintiffs are minor children with sensory,

                                  15   emotional, physical, cognitive, developmental, or language disabilities who tried to obtain special

                                  16   education and related services from Defendant Sierra Plumas Joint Unified School District.

                                  17   (Compl. ¶ 8.)

                                  18          On February 12, 2019, Plaintiffs filed an application to proceed in forma pauperis ("IFP

                                  19   application"). (IFP App., Dkt. No. 5.) The IFP application was signed by Plaintiffs' mother,

                                  20   Caitlin Peters, and only listed the assets of Plaintiffs. That same day, Plaintiffs filed a petition to

                                  21   appoint Ms. Peters as guardian ad litem. (Dkt. No. 7.)

                                  22          The Court GRANTS Plaintiffs' petition to appoint Ms. Peters as guardian ad litem for

                                  23   Plaintiffs. Ms. Peters has attested that she has agreed to act as guardian ad litem in this proceeding

                                  24   and has no conflicting interest in the outcome. (Dkt. No. 7 at 2.)

                                  25          The Court, however, DENIES Plaintiffs' IFP application without prejudice. "28 U.S.C. §

                                  26   1915(a) requires that a party seeking to proceed in forma pauperis submit an application declaring

                                  27   that 'he is unable to pay' Court costs." Doe v. Gill, Case No. 11-cv-4759-JCS, 2011 U.S. Dist.

                                  28   LEXIS 113691, at *2 (N.D. Cal. Oct. 3, 2011.) Here, the minor Plaintiffs have submitted a
                                   1   declaration about their inability to pay, but the guardian ad litem has not submitted any evidence

                                   2   of her inability to pay. "[W]here leave to proceed in forma pauperis is sought to vindicate the

                                   3   alleged substantive rights of a minor, the financial resources of both the minor and the . . .

                                   4   guardian ad litem should be considered in determining ability to pay the costs of litigation."

                                   5   Cottingham v. Bd. of Educ., Case No. 93-cv-DLJ, 1993 U.S. Dist. LEXIS 21865, at *2 (N.D. Cal.

                                   6   Mar. 15, 1993) (internal quotation omitted); see also Doe, 2011 U.S. Dist. LEXIS 113691, at *2.

                                   7   Accordingly, Plaintiffs shall file a new IFP application providing Ms. Peters's financial

                                   8   information. The IFP application must also provide Plaintiffs' complete financial information.1

                                   9   The new IFP application shall be filed by March 1, 2019.

                                  10          IT IS SO ORDERED.

                                  11   Dated: February 20, 2019
                                                                                             __________________________________
                                  12
Northern District of California




                                                                                             KANDIS A. WESTMORE
 United States District Court




                                  13                                                         United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   1
                                        For example, the IFP application states that Plaintiff Austinn Peters "receive[s] Federal
                                  28   Supplemental Security Income (SSI) as well as other means tested benefits that may apply," but
                                       does not state the amount received from each. (See IFP App. at 2.)
                                                                                        2
